Citation Nr: 1200727	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-43 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805  for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Masuda, Funai & Mitchell, Ltd.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Father (the Veteran)



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to June 1975.  The appellant is the Veteran's daughter.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim of entitlement to benefits pursuant to 38 U.S.C.A. § 1805.  The claim was denied by the RO on the basis that the appellant, although she is a child of a Vietnam Veteran, was not born with spina bifida.

The appellant provided testimony at an April 2006 hearing before the undersigned sitting in Washington, D.C.  A hearing transcript is associated with the claims file.  Subsequently, the Board remanded the claim for further development in an October 2006 decision.  Thereafter, on March 24, 2010, the Board issued a decision denying the claim.

The issue of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is addressed in the REMAND portion of the decision below and it is REMANDED to the Department of Veterans Affairs Regional Office.


VACATUR

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.

On March 24, 2010, the Board issued a decision denying the appellant's claim of entitlement to benefits for the birth defect spina bifida, claimed to be the result of her father's exposure to Agent Orange during service.

Although it was unknown to the Board, neither the appellant nor her representative at the time was furnished with the October 2009 Supplemental Statement of the Case (SSOC) in a timely manner.  In order to assure due process for the appellant, the Board has decided to vacate its March 24, 2010, decision.  The issue set forth above will be addressed de novo below.


ORDER

The Board's decision of March 24, 2010, is hereby vacated.


REMAND

According to the applicable law and regulations, VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" includes all forms and manifestations of spina bifida except spina bifida occulta (38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3)), and is the only birth defect which warrants the award of monetary benefits based on the herbicide exposure of a male veteran. 

In an August 2004 letter, the appellant's private physician indicated that the appellant had been diagnosed with Chiari I Malformation, which the doctor indicated is considered a neural tube defect development abnormality closely related to the neural tube defect of spinal bifida.  In a subsequent letter dated in March 2006, the private physician indicated that the current diagnoses for the appellant included spina bifida and Chiari Malformation, which he opined were related.  The appellant had also been diagnosed with syringomyelia, cervical instability, and Ehlers Danlos syndrome.

In VAOPGCPREC 5-99, VA's General Counsel held that 38 U.S.C.A. § 1802, in chapter 18 of title 38, United States Code, applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  However, 38 U.S.C.A. § 1802 states only that the provisions pertaining to "spina bifida" benefits apply to all forms and manifestations of spina bifida except spina bifida occulta (emphasis added).  The United States Court of Appeals for Veterans Claims (Court) has found that VAOPGCPREC 5-99 is not necessarily binding on VA adjudicators in addressing this issue.  See Jones v. Principi, 16 Vet. App. 219 (2002) (holding that the VA Office of General Counsel failed in VAOPGCPREC 5-99 to address what the broader term "forms and manifestations of spina bifida" encompasses, and that the Board erred in relying solely upon the definition of spina bifida set forth in the General Counsel opinion).

The Board remanded the case in October 2006, in part to obtain a medical opinion.  This opinion was rendered by a neurology resident in July 2009, with an addendum provided in September 2009.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning the proper classification of the appellant's claimed spine disorders as there are medical opinions on each side of the question.  In this case, there is a large amount of medical evidence of record that should be sorted out and clarified on remand.

In addition to the matter of due process discussed above, the Board is concerned that, from the medical opinions in the claims file, it may not be conclusively determined whether or not the appellant has a "form" or "manifestation" of spina bifida, and an additional medical opinion in this matter is indicated.  In view of the uncertainty raised by the medical record as to whether the appellant suffers from a form and manifestation of spina bifida that would entitle her to VA benefits under the provisions of 38 U.S.C.A. § 1805 , the Board finds that this case must be remanded to the RO for the gathering of additional medical records and for a VA medical opinion to resolve the issue on appeal.

Accordingly, the case is REMANDED for the following action: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Assure that the claims file contains all records of the appellant's treatment since May 2005.  The RO should take appropriate steps to obtain all records identified as relevant to the claim on appeal.   In particular, contact the appellant to have her submit copies of all outstanding imaging reports (e.g., X-rays, CTs, MRIs) not already of record.

3.  Arrange for review of the appellant's claims file by a Board-certified neurologist who is proficient in the diagnosis and treatment of spina bifida to determine whether it is at least as likely as not that the appellant has a form or manifestation of spina bifida (other than spina bifida occulta).  The reviewer should carefully review history regarding the onset and progression of the appellant's relevant symptoms and thoroughly review the clinical findings relating to the diagnoses of Chiari I Malformation, syringomyelia, cervical instability, and Ehlers Danlos syndrome.  All findings should be reported in detail.  Complete diagnoses should be provided.  The reviewing physician should define the terms "spina bifida", "neural tube defect", "Chiari Malformation", "syringomyelia", "cervical instability" and "Ehlers Danlos syndrome" and discuss the etiology, onset, and clinical course of those conditions in general, as well as how these terms relate to the appellant's situation.

a.  Advise the reviewer that VA is authorized to pay benefits to children of Vietnam veterans for all forms and manifestations of spina bifida except spina bifida occulta.  The reviewer should specifically address the following:

(1)  Is it at least as likely as not (i.e., to a 50-50 degree of probability or more), or is it NOT at least as likely as not (i.e., less than a 50 percent degree of probability) that any of the appellant's clinical findings are forms or manifestations of spina bifida, as opposed to spina bifida occulta?

(2)  If the answer to the question above is in the affirmative, what clinical finding(s) represent or document a form or manifestation of spina bifida other than spina bifida occulta?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  Any opinion provided should include discussion of specific evidence of record, particularly the medical opinions from the appellant's private physician dated in August 2004, and March 2006, as well as the July 2009 VA opinion with September 2009 addendum.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the appellant does not currently have clinical findings which could be regarded as a form or manifestation of spina bifida, as opposed to spina bifida occulta, the reviewer should specifically so indicate.

c.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed spinal pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  If the neurologist determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

5.  Then, review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If the report does not include fully detailed descriptions of all pathology and adequate responses to the specific opinion requests, the report must be returned to the providing physician for corrective action.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the last Supplemental Statement of the Case (SSOC) was issued.  

7.  If the benefit sought on appeal remains denied, the RO should furnish the appellant and her attorney with an appropriate SSOC containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


